DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “the first anchor includes a portion of the first imaging first imaging wire is included in the first anchor. In the embodiment illustrated in fig. 2, only the first anchor could only include the second imaging wire since this wire extends through the extension arm to the anchor. For the purposes of examination, claim 29 is interpreted as reciting the first anchor includes a portion of the second imaging wire.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 6, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard (US 2010/0081866 A1) in view of Weiser (WO 2006/108145 A1).
Claim 1: Goddard discloses a pelvic implant adapted to treat prolapse, comprising: a support portion 206 having a plurality of perimeter edge portions to define a perimeter shape, the plurality of perimeter edge portions including a first side, a second side opposite to the first side, a third side, and a fourth side opposite to the third side, the support portion including a plurality of filaments; a plurality of extension arms 210A-D extending out transverse from the support portion, the plurality of extension arms including a first extension arm 210A extending from the first side of the support portion, and a second extension arm 210B extending from the 
Goddard only identifies one shape strand 321 in fig. 5 and this shape strand is illustrated in the support portion. Furthermore, Goddard generally only refers to a singular “shape strand” and therefore does not explicitly disclose whether a shape strand or strands (and thus the second imaging wire) would also be included in the first extension arm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include shape strands interwoven throughout the implant of Goddard, including each extension arm, thus defining a second imaging wire in the first extension arm between the first edge and the second edge at a 
Goddard is silent as to first and second anchors. However, Weiser discloses a pelvic implant 30 adapted to treat prolapse comprising a support portion 30a, a plurality of extension arms 32a-32f extending out transverse from the support portion, and a first anchor coupled to the first extension arm and a second anchor coupled to the second extension arm (p. 12, lns. 23-27). It would have been obvious to one of ordinary skill in the art at the time of the invention to include first and second anchors on the first and second extension arms of the implant of Goddard, as taught by Weiser, in order to facilitate securing the extension arms in tissue.
Claim 3: Goddard teaches the support portion includes a mesh material [0035].
Claim 6: Goddard discloses the second extension arm 210B includes a first edge and a second edge opposite the first edge. Goddard further discloses a third imaging wire provided on the second extension arm disposed between the first edge and the second edge at a distance from the first edge and the second edge (as noted above, Goddard obviates multiple shape-memory strands interwoven throughout the implant, including each extension arm, at a distance from the first and second edge; one of these strands in the second extension arm constitutes a third imaging wire).
Claim 29: Weiser further discloses the anchor may be attached to the extension arm by threading the arm through a buckle or aperture in the anchor (fig. 24 and p. 35, lines 17-20). Since Goddard, as modified above, teaches the extension arm includes shape strands woven throughout, these shape strands (at least one of which constitutes a second imaging wire) will also be included in the anchor when the first extension arm is threaded through the anchor in the second imaging wire since this is consistent with the original disclosure).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard in view of Weiser, as applied to claim 1 above, and further in view of Beck (US 4,877,030) and Shafer (US 2010/0262221 A1).
Claim 2: Goddard in view of Weiser fails to disclose the first and second imaging wires are constructed at least in part of a platinum-iridium material. However, Beck discloses that wires used for reinforcing woven implantable materials are preferably made of noble metals (col. 1, lns. 38-56; col. 2, lns. 29-31). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the imaging wires in the implant of Goddard in view of Weiser from a noble metal, as Beck notes that noble metals are particularly preferred as reinforcements for a woven implantable material (col. 1, lns. 51-56 and col. 2, lns. 29-31). Beck fails to explicitly disclose that the noble metal is a platinum-iridium material. Schafer teaches platinum-iridium among biocompatible noble metals that can be used to form a frame [0097]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Goddard in view of Weiser and Beck such that the noble metal is a platinum-iridium material, as taught by Schafer since Beck notes noble metals are preferred and Schafer discloses platinum-iridium among noble metals known for use in implants [0097]. 

Claims 14, 17, 19, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard in view of Weiser and Longhini (US 2008/0009667 A1).
Claim 14: Goddard discloses a pelvic implant adapted to treat a pelvic disorder, comprising: a support portion 206 having a plurality of edge portions to define a perimeter shape, the plurality of edge portions including a first side, a second side opposite to the first side, a third side, and a fourth side opposite to the third side and a plurality of extension arms 210A-D extending transverse from the support portion, the plurality of extension arms including a first extension arm 210A extending from the first side of the support portion, a second extension arm 210C extending from the first side of the support portion, a third extension arm 210B extending from the second side of the support portion, a fourth extension arm 210C extending from the second side of the support portion, the plurality of extension arms having a plurality of perimeter edge portions, one of the extension arms (for example first extension arm 210A) includes a first edge and a second edge opposite the first edge (fig. 2 and [0028]). Goddard further discloses a first imaging wire included in the support portion extending adjacent to the plurality of perimeter edge portions of the support portion and a second imaging wire (a shape-memory strand and/or frame member may be disposed along a perimeter of the implant and thus extend adjacent to the plurality of perimeter edge portions of the support portion, see for example fig. 2 frame member 204; another shape-memory strand may be interwoven with the strands of the implant, see Goddard [0043] describing “shape strands” 321 and fig. 5 illustrating the shape strand 321 interwoven with strands of the implant away from the perimeter; see also Goddard claims 12-15 and [0071-73] describing shape strands interwoven with strands of the implant and shape strands/frame element included along the perimeter of the same implant) wherein the imaging wire is constructed of a material adapted to provide visualization on an imaging machine (frame and/or shape-memory strands constructed of metal wire [0033 and 0046] and therefore viewable on an imaging device).

Goddard fails to disclose an anchor coupled to the first extension arm and the second imaging wire being included in the anchor. However, Weiser discloses a pelvic implant 30 adapted to treat prolapse comprising a support portion 30a, a plurality of extension arms 32a-32f extending out transverse from the support portion, and an anchor coupled to the first extension arm (p. 12, lns. 23-27). The anchor may be attached to the extension arm by threading the arm through a buckle or aperture in the anchor (fig. 24 and p. 35, lines 17-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to include anchors on the extension arms of the implant of Goddard, as taught by Weiser, in order to facilitate securing the extension arms in tissue. Since the extension arm includes shape strands woven throughout, these shape strands will also be included in the anchor when the first extension arm is threaded through the anchor in the combination with Weiser.
Goddard in view of Weiser fails to disclose the support portion having a first material different from a material of the extension arms. However, Longhini discloses a hybrid graft wherein a support portion is made from a different material from a plurality of extension arms 
Claim 17: Goddard discloses the support portion includes a plurality of filaments and the first imaging wire may be interwoven with one or more of the filaments (frame element 204 is disposed along the perimeter and may be interwoven with the strands of the implant, fig. 2 and [0032 and 0035]). The first extension arm also comprises a plurality of filaments (Goddard, as modified above, discloses the second imaging wire (plurality of shape strands) is interwoven with the filaments of the first extension arm).
Claim 19: Goddard discloses the imaging wire comprises a radio-opaque material [0033].
Claim 30: Goddard discloses the first imaging wire forms a loop (fig. 2 frame member 204 forms a loop around the periphery of the implant).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard in view of Weiser and Longhini, as applied to claim 14 above, and further in view of Beck and Shafer.
Claim 16: Goddard in view of Weiser and Longhini fails to disclose the imaging wires are constructed at least in part of a platinum-iridium material. Beck discloses that wires used for reinforcing woven implantable materials by creating borders along the edges the materials are preferably made of noble metals (col. 1, lns. 38-56; col. 2, lns. 29-31). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the imaging . 
Response to Arguments
Applicant's arguments filed 30 July 2020 have been fully considered but they are not persuasive. Applicant submits it does not appear that the cited references, alone or in proper combination, disclose a first imaging wire that forms a loop and a second imaging wire included on an arm portion. Applicant further submits it does not appear the prior art discloses an imaging wire that is included in both the extension arm and the anchor. The examiner respectfully disagrees. Goddard illustrates the first imaging wire (frame member 204) as a continuous loop. Furthermore, in the combination with Weiser, the extension arms are threaded through the anchors, therefore the anchors include the second imaging wire (shape strands) included in the extension arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791